DETAILED ACTION
	Claims 1-20 are present for examination.
Claims 1, 11 and 12 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1, 11 and 12 recites the limitation “load the requested data from a memory of a next level into the first portion of the cache and the second portion of the cache at the same time if the requested data is not in the cache”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or a joint inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification, paragraph 27, recites “if the requested data is not located in the cache memory 100 and there is an empty way among MRAM ways WAYI to WAYN-1, the procedure may proceed to fill the empty way and the MRU portion. For example, if the MRAM way WAY_1 is empty, the data is loaded from a main memory into both of the MRAM way WAY_1 and the SRAM way WAY_0”. But the specification is silent regarding whether the first portion of the cache and the second portion of the cache are written at the same time or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 10-13 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2016/0062892) in view of Maiyuran et al. (US 6,842,180).

With respect claim 1, Guthrie et al. teaches receiving a request for data (see paragraph 101; non-transactional load request is received); 
determining whether the requested data is present in a first portion of the cache, a second portion of cache, or not in the cache (see paragraphs 101, 102 and 104; The process proceeds from block 1100 to block 1102, which illustrates a determination regarding whether or not the target real address of the non-transactional load request hits in the LI cache 226, L2 cache or is not present at all), wherein the first portion of cache is implemented using a first type of memory (see paragraph 44; store-through level one ( L1) cache) and the second portion of cache is implemented using a second type of memory (see paragraph 44, store-in level two (L2) cache); and a level of the second type of memory is lower than a level of the first type of memory (see paragraph 4 and 44; level of L2 cache is lower than the level of L1 cache; and 
 retrieving the requested data from the first portion of the cache or the second portion of the cache without writing data to the second portion of the cache if the requested data is in the cache (see paragraphs 101 and 102; process proceeds from block 1100 to block 1102, which illustrates a determination regarding whether or not the target real address of the non-transactional load request hits in the L1 cache 226 of the processor core 200. In response to a determination at block 1102 that the target address of the non-transactional load request hits in the L1 cache 226 of the processor core 200, the requested data is returned to the processor core 200 for storage in a register file 208… in response to a determination that the target address of the non-transactional load request missed in the L1 cache 226 of the processor core 200, the processor core 200 forwards the non-transactional load request to its associated L2 cache 230; if, L2 cache 230 determines that 
Guthrie et al. does not teach loading the requested data from a memory of a next level into the first portion of the cache and the second portion of the cache at the same time if the requested data is not in the cache, and retrieving the requested data from the first portion of the cache.
However, Maiyuran et al. teaches wherein if DCU/L1 cache is determined to not have a hit, then L2 cache is checked for data. After L2 is checked, it is determined whether L2 cache is hit. If it is determined that L2 is not hit, then a request is sent to the FSB. After the request to the FSB is sent, it is determined whether pre-fetch buffer 320 is hit. If pre-fetch buffer 320 is hit, data is returned to L2, L1 333 and out-of-order engine 331. If pre-fetch buffer 320 is determined to be a miss, a request to main memory is sent. Upon the data being returned from main memory, data is written/replaced in L1 333 and L2 (see column 4, lines 26-50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. to include the above mentioned to increase performance of the system (see Maiyuran, column 4, lines 51-58 and column 5, lines 29-32).

With respect claim 2, Guthrie et al. does not explicitly teach duplicating the requested data in the second portion of the cache to the first portion of the cache if the requested data is located in the second portion of the cache and data in the first portion of the cache has been written back to a main memory.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to increase performance and reduce latency-induced failures of memory transactions (see Guthrie, paragraphs 100 and 102-104).

With respect claim 4, Guthrie et al. does not explicitly teach invalidating a way of the second portion of the cache where the requested data is located after duplication.
However, Guthrie et al. teaches in response to the target real address of the non-transactional memory access request missing in L2 cache 230, L2 cache 230 forwards a RD request to L3 cache 232, and L3 cache 232 accordingly determines whether or not the target real address of the RD request hits in L3 directory 508. If so, a RD machine 512 of L3 cache 232 causes the target cache line and associated coherence state to be returned from L3 cache 232 to the associated L2 cache 230 and invalidates the target cache line in L3 directory 508 (block 1118) (see Fig. 11 and paragraph 104).


With respect claim 5, , Guthrie et al. does not explicitly teach duplicating the requested data in the second portion of the cache to a second most recently used way in the first portion of the cache if the requested data is located in the second portion of the cache.
However, Guthrie et al. teaches in response to the target real address of the non-transactional memory access request missing in L2 cache 230, L2 cache 230 forwards a RD request to L3 cache 232, and L3 cache 232 accordingly determines whether or not the target real address of the RD request hits in L3 directory 508. If so, a RD machine 512 of L3 cache 232 causes the target cache line and associated coherence state to be returned from L3 cache 232 to the associated L2 cache 230 and invalidates the target cache line in L3 directory 508 (block 1118)… Thereafter, the process passes to block 1114, in which data is returned/copied to L1 cache (i.e., data is written/copied to L1, which includes the most frequently used data, from L2 cache,) (see Fig. 11 and paragraphs 4 and 102-104).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to increase performance and reduce latency-induced failures of memory transactions (see Guthrie, paragraphs 100 and 102-104).

claim 10, Guthrie et al. teaches wherein the cache is collocated with a processor on a single chip package (see Fig. 2, and paragraph 42).

With respect claim 11, Guthrie et al. teaches a digital logic circuit, which, when operating, causes the hardware implemented finite state machine to perform operations (see paragraph 46) comprising: 
receiving a request for data (see paragraph 101; non-transactional load request is received); 
determining whether the requested data is present in a first portion of the cache, a second portion of cache, or not in the cache (see paragraphs 101, 102 and 104; The process proceeds from block 1100 to block 1102, which illustrates a determination regarding whether or not the target real address of the non-transactional load request hits in the L1 cache 226, L2 cache or is not present at all), wherein the first portion of cache is implemented using a first type of memory (see paragraph 44; store-through level one ( L1) cache) and the second portion of cache is implemented using a second type of memory (see paragraph 44, store-in level two (L2) cache); and a level of the second type of memory is lower than a level of the first type of memory (see paragraph 4 and 44; level of L2 cache is lower than the level of L1 cache; and 
retrieving the requested data from the first portion of the cache or the second portion of the cache without writing data to the second portion of the cache if the requested data is in the cache(see paragraphs 101 and 102; process proceeds from block 1100 to block 1102, which illustrates a determination regarding whether or not the target real address of the non-transactional load request hits in the L1 cache 226 of the processor core 200. In response to a determination at block 1102 that the target address of the non-transactional load request hits in the L1 cache 226 of the processor core 200, the requested data is returned to the processor core 200 for storage in a 
Guthrie et al. does not teach loading the requested data from a memory of a next level into the first portion of the cache and the second portion of the cache at the same time if the requested data is not in the cache, and retrieving the requested data from the first portion of the cache.
However, Maiyuran et al. teaches wherein if DCU/L1 cache is determined to not have a hit, then L2 cache is checked for data. After L2 is checked, it is determined whether L2 cache is hit. If it is determined that L2 is not hit, then a request is sent to the FSB. After the request to the FSB is sent, it is determined whether pre-fetch buffer 320 is hit. If pre-fetch buffer 320 is hit, data is returned to L2, L1 333 and out-of-order engine 331. If pre-fetch buffer 320 is determined to be a miss, a request to main memory is sent. Upon the data being returned from main memory, data is written/replaced in L1 333 and L2 (see column 4, lines 26-50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the state machine taught by Guthrie et al. to include the above mentioned to increase performance of the system (see Maiyuran, column 4, lines 51-58 and column 5, lines 29-32).

With respect claim 12, Guthrie et al. teaches a processor (see Fig. 2, processors 200); 

a second portion of cache comprising a plurality of blocks of data storage and implemented using a second type of memory (see paragraph 44, store-in level two (L2) cache), wherein a level of the second type of memory is lower than a level of the first type of memory (see paragraph 4 and 44; level of L2 cache is lower than the level of L1 cache; and 
hardware implemented logic configured to: receive a request for data from the processor data (see paragraph 101; non-transactional load request is received);
determine whether the requested data is present in the first portion of the cache, the second portion of cache, or not in the cache (see paragraphs 101, 102 and 104; The process proceeds from block 1100 to block 1102, which illustrates a determination regarding whether or not the target real address of the non-transactional load request hits in the L1 cache 226, L2 cache or is not present at all); and  
retrieve the requested data from the first portion of the cache or the second portion of the cache without writing data to the second portion of the cache if the requested data is in the cache (see paragraphs 101 and 102; process proceeds from block 1100 to block 1102, which illustrates a determination regarding whether or not the target real address of the non-transactional load request hits in the L1 cache 226 of the processor core 200. In response to a determination at block 1102 that the target address of the non-transactional load request hits in the L1 cache 226 of the processor core 200, the requested data is returned to the processor core 200 for storage in a register file 208… in response to a determination that the target address of the non-transactional load request missed in the L1 cache 226 of the processor core 200, the processor core 200 forwards the non-transactional load request to its associated L2 cache 230; if, L2 cache 230 determines that the 
Guthrie et al. does not teach load the requested data from a memory of a next level into the first portion of the cache and the second portion of the cache at the same time if the requested data is not in the cache, and retrieve the requested data from the first portion of the cache.
However, Maiyuran et al. teaches wherein if DCU/L1 cache is determined to not have a hit, then L2 cache is checked for data. After L2 is checked, it is determined whether L2 cache is hit. If it is determined that L2 is not hit, then a request is sent to the FSB. After the request to the FSB is sent, it is determined whether pre-fetch buffer 320 is hit. If pre-fetch buffer 320 is hit, data is returned to L2, L1 333 and out-of-order engine 331. If pre-fetch buffer 320 is determined to be a miss, a request to main memory is sent. Upon the data being returned from main memory, data is written/replaced in L1 333 and L2 (see column 4, lines 26-50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the memory device taught by Guthrie et al. to include the above mentioned to increase performance of the system (see Maiyuran, column 4, lines 51-58 and column 5, lines 29-32).

With respect claim 13, Guthrie et al. does not explicitly teach wherein the hardware implemented logic is further configured to duplicate the requested data in the second portion of the cache to the first portion of the cache if the requested data is located in the second portion of the cache and data in the first portion of the cache has been written back a main memory.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to increase performance and reduce latency-induced failures of memory transactions (see Guthrie, paragraphs 100 and 102-104).

With respect claim 15, Guthrie et al. does not explicitly teach wherein the hardware implemented logic is further configured to invalidate a way of the second portion of the cache where the requested data is located after duplication.
However, Guthrie et al. teaches in response to the target real address of the non-transactional memory access request missing in L2 cache 230, L2 cache 230 forwards a RD request to L3 cache 232, and L3 cache 232 accordingly determines whether or not the target real address of the RD request hits in L3 directory 508. If so, a RD machine 512 of L3 cache 232 causes the target cache line and associated coherence state to be returned from L3 cache 232 to the associated L2 cache 230 and invalidates the target cache line in L3 directory 508 (block 1118) (see Fig. 11 and paragraph 104).


With respect claim 16, Guthrie et al. does not explicitly teach wherein the hardware implemented logic is further configured to duplicate the requested data in the second portion of the cache to a second most recently used way in the first portion of the cache if the requested data is located in the second portion of the cache.
However, Guthrie et al. teaches in response to the target real address of the non-transactional memory access request missing in L2 cache 230, L2 cache 230 forwards a RD request to L3 cache 232, and L3 cache 232 accordingly determines whether or not the target real address of the RD request hits in L3 directory 508. If so, a RD machine 512 of L3 cache 232 causes the target cache line and associated coherence state to be returned from L3 cache 232 to the associated L2 cache 230 and invalidates the target cache line in L3 directory 508 (block 1118)… Thereafter, the process passes to block 1114, in which data is returned/copied to L1 cache (i.e., data is written/copied to L1, which includes the most frequently used data, from L2 cache,) (see Fig. 11 and paragraphs 4 and 102-104).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to increase performance and reduce latency-induced failures of memory transactions (see Guthrie, paragraphs 100 and 102-104).

Claim 3, 6, 14 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2016/0062892) and Maiyuran et al. (US 6,842,180) as applied to claims 1, 2,  12 and 13 above, and further in view of Balakrishnan et al. (US 2010/0191916).
With respect claim 3, Guthrie et al. and Maiyuran et al. do not teach determining whether the requested data is located in a way of a LRU portion in the second portion of the cache; and updating a replacement status to point to another way of the second portion of the cache if the requested data is located in the way of the LRU portion.
However, Balakrishnan et al. teaches Way C 406 is a less recently used (LRU) cache-line but not the least recently used cache-line. Following the cache hit in way C 406 (or replacement of the cache-line in way C 406 with a new cache-line), way B 404 continues to be the least recently used way. Thus, in L2 109 of FIG. 7, LRU1 412 and LRU2 410, which lead to way B 404, are left unchanged. However, between ways C 406 and D 408, way C 406 is currently more recently used and hence the value of LRU0 414 is flipped/changed. Now LRU0 414 points to way D 408 which is indeed the less recently used way amongst way C 406 and D 408 (see paragraph 47).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to ensure that a correct LRU entry is selected for replacement if it is needed (see Balakrishnan, paragraph 47).

With respect claim 6, Guthrie et al. and Maiyuran et al.  do not teach updating a replacement status to point to another way of the second portion of the cache if the requested data is located in a way of a least recently used (LRU) portion in the second portion of the cache and the data in the first portion of the cache has not been written back to a main memory.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to ensure that a correct LRU entry is selected for replacement if it is needed (see Balakrishnan, paragraph 47).

With respect claim 14, Guthrie et al. and Maiyuran et al. do not teach wherein the hardware implemented logic is further configured to determine whether the requested data is located in a way of a LRU portion in the second portion of the cache, and update a replacement status to point to another way of the second portion of the cache if the requested data is located in the way of the LRU portion.
However, Balakrishnan et al. teaches Way C 406 is a less recently used (LRU) cache-line but not the least recently used cache-line. Following the cache hit in way C 406 (or replacement of the cache-line in way C 406 with a new cache-line), way B 404 continues to be the least recently used way. Thus, in L2 109 of FIG. 7, LRU1 412 and LRU2 410, which lead to way B 404, are left unchanged. However, between ways C 406 and D 408, way C 406 is currently more recently used 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to ensure that a correct LRU entry is selected for replacement if it is needed (see Balakrishnan, paragraph 47).

With respect claim 17, Guthrie et al. and Maiyuran et al. do not teach wherein the hardware implemented logic is further configured to update a replacement status to point to another way of the second portion of the cache if the requested data is located in a way of a LRU portion in the second portion of the cache and the data in the first portion of the cache has not been written back to a main memory.
However, Balakrishnan et al. teaches Way C 406 is a less recently used (LRU) cache-line but not the least recently used cache-line. Following the cache hit in way C 406 (or replacement of the cache-line in way C 406 with a new cache-line), way B 404 continues to be the least recently used way. Thus, in L2 109 of FIG. 7, LRU1 412 and LRU2 410, which lead to way B 404, are left unchanged. However, between ways C 406 and D 408, way C 406 is currently more recently used and hence the value of LRU0 414 is flipped/changed. Now LRU0 414 points to way D 408 which is indeed the less recently used way amongst way C 406 and D 408 (see paragraph 47).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to ensure that a correct LRU entry is selected for replacement if it is needed (see Balakrishnan, paragraph 47).
Claim 7, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2016/0062892) and Maiyuran et al. (US 6,842,180) as applied to claims 1 and  12 above, and further in view of Mestan (US 2020/0320004).
With respect claim 7, Guthrie et al. and Maiyuran et al. do not teach duplicating the data in the second portion of the cache to the first portion of the cache and merging new data with the duplicated data if the requested data is located in the second portion of the cache and the data in the first portion of the cache has been written back to a main memory; and  invalidating the way of the second portion of the cache where the requested data is located after duplication.
However, Mestan teaches wherein if the snoop response indicates the requested data is stored in the L1 cache ("hit" branch of the conditional block 704), then the logic of the L2 cache controller sends, to the L1 cache controller, an indication to retrieve the requested data prior to invalidating the requested data (block 710). When the L2 cache controller receives the requested data ("yes" branch of the conditional block 712), control flow of method 700 moves to block 714 where the L2 cache controller merges the store data with the requested data. (i.e., retrieving/duplication data from another portion of a cache and invalidating the data) (see paragraphs 57 and 58).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to efficiently support cache memory hierarchy (see Mestan, paragraphs 1 and 56)

With respect claim 9, Guthrie et al. and Maiyuran et al. do not teach writing the data in the first portion of the cache back to a main memory, duplicating the data in the second portion of the 
However, Mestan teaches wherein if the snoop response indicates the requested data is not stored in the L1 cache ("miss" branch of the conditional block 704), then the logic of the L2 cache controller retrieves the requested data from lower level memory (block 706) such as an L3 cache or system memory… if the snoop response indicates the requested data is stored in the L1 cache ("hit" branch of the conditional block 704), then the logic of the L2 cache controller sends, to the L1 cache controller, an indication to retrieve the requested data prior to invalidating the requested data (block 710). When the L2 cache controller receives the requested data ("yes" branch of the conditional block 712), control flow of method 700 moves to block 714 where the L2 cache controller merges the store data with the requested data. (i.e., retrieving/duplication data from another portion of a cache and invalidating the data) (see paragraphs 57 and 58).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to efficiently support cache memory hierarchy (see Mestan, paragraphs 1 and 56)

With respect claim 18, Guthrie et al. and Maiyuran et al. do not teach wherein the hardware implemented logic is further configured to duplicate the data in the second portion of the cache to the first portion of the cache and merging new data with the duplicated data if the requested data is located in the second portion of the cache and the data in the first portion of the cache has been 
However, Mestan teaches wherein if the snoop response indicates the requested data is stored in the L1 cache ("hit" branch of the conditional block 704), then the logic of the L2 cache controller sends, to the L1 cache controller, an indication to retrieve the requested data prior to invalidating the requested data (block 710). When the L2 cache controller receives the requested data ("yes" branch of the conditional block 712), control flow of method 700 moves to block 714 where the L2 cache controller merges the store data with the requested data. (i.e., retrieving/duplication data from another portion of a cache and invalidating the data) (see paragraphs 57 and 58).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to efficiently support cache memory hierarchy (see Mestan, paragraphs 1 and 56)

With respect claim 19, Guthrie et al. and Maiyuran et al. do not teach wherein the hardware implemented logic is further configured to duplicate the data in the first portion of the cache to a main memory, duplicate the data in the second portion of the cache to the first portion of the cache and merge new data with the duplicated data if the requested data is located in the second portion of the cache and the data in the first portion of the cache has not been written back to the main memory, and invalidate the way of the second portion of the cache where the requested data is located after duplication.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al. and Maiyuran et al. to include the above mentioned to efficiently support cache memory hierarchy (see Mestan, paragraphs 1 and 56)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2016/0062892), Maiyuran et al. (US 6,842,180) and Mestan (US 2020/0320004) as applied to claims 1 and 7 above, and further in view of Balakrishnan et al. (US 2010/0191916).
With respect claim 8, Guthrie et al., Maiyuran et al. and Mestan do not teach teaches determining whether the requested data is located in a way of a LRU portion in the second portion of the cache; and updating a replacement status to point to another way of the second portion of the cache if the requested data is located in the way of the LRU portion.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Guthrie et al., Maiyuran et al. and Mestan to include the above mentioned

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2016/0062892) and Maiyuran et al. (US 6,842,180) as applied to claim 12 above, and further in view of Kang et al. (US 2014/0047184).
With respect claim 20, Guthrie et al. and Maiyuran et al. do not teach wherein the first portion of cache comprises at least one block of data storage implemented using static random access memory (SRAM) and the second portion of cache comprises a plurality of blocks of data storage implemented using a second memory technology with a smaller cell size than SRAM.
However, Kang et al. teaches that the first portion of cache comprises at least one block of data storage implemented using static random access memory (SRAM) and the second portion of cache comprises a plurality of blocks of data storage implemented using a second memory technology with a smaller cell size than SRAM (see paragraphs 8 and 34; the first portion of cache 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Guthrie et al. and Maiyuran et al. to include the above mentioned because by using a higher-density memory for lower levels such as STT-MRAM would decrease chip costs and provide higher density (see Kang, paragraph 34).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139